                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION
     600 Pennsylvania Ave., NW
     Washington, DC 20580

STATE OF NEW YORK
     28 Liberty Street
     New York, NY 10005

                             Plaintiffs,

       v.

VYERA PHARMACEUTICALS, LLC,
    600 Third Ave., 10th Floor
    New York, NY 10016

PHOENIXUS AG,
     Hadlenstrasse 5                         Case No.: 20-CV-00706
     6340 Baar, Switzerland

MARTIN SHKRELI, individually, as an          MOTION FOR ADMISSION
owner and former director of Phoenixus AG    PRO HAC VICE
and a former executive of Vyera
Pharmaceuticals, LLC,
        FCI Allenwood Low
        Federal Correctional Institution
        P.O. Box 1000
        White Deer, PA 17887

       and

KEVIN MULLEADY, individually, as an
owner and director of Phoenixus AG and a
former executive of Vyera Pharmaceuticals,
LLC
       330 East 38th St., Apt. 54K
       New York, NY 10016

                             Defendants.
       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Daniel Butrymowicz, hereby move this Court for an Order for

admission to practice Pro Hae Vice to appear as counsel to Plaintiff Federal Trade Commission

in the above captioned action.

       I am in good standing of the bar of the state of New York and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.



  Dated: January 29, 2020             Respectfully Submitted,
                                                                    ---·-·

                                               utrymowicz
                                      Federal Trade Commission
                                      600 Pennsylvania NW
                                      Washington, DC 20580
                                      Tel: (202) 326-3692
                                      dbutrymowicz@ftc.gov

                                      Counsel for PlaintiffFederal Trade Commission
